Ball Joint Press Tool with Couple-able Adapters 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-19, 21 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the spring-plunger aperture comprises a number of spring-plunger apertures, each having an intersecting-end intersecting a portion of the adapter-receiving aperture, herein the first and second adapter-receiving apertures are substantially circular along the press axis and have first and second inner-diameter perimeter-walls: wherein the first spring-plunger aperture is a number of first spring-plunger apertures each having a first intersecting-end intersecting the first inner-diameter perimeter-wall regularly spaced there around”,  “wherein the second spring-plunger aperture is a number of second spring-plunger apertures each having a second intersecting-end intersecting the second inner-diameter perimeter- wall regularly spaced there around: wherein the first and second connecting projections have substantially circular first and second outer-perimeter walls that are similar. Yet smaller in diameter. than the respective first and second inner-diameter perimeter walls: wherein the first and second spring-plunger engaging detents of the first and second connecting projections are first and second grooves respectively extending around the first and second outer-perimeter walls: and wherein the first and second balls are spring biased at least partially into the respective first and second grooves, and the force along the press axis needed to slide the ball out of the grooves while pushing back against the biasing of the spring is the releasably coupling  of the adapters to the adapter-receiving apertures.”, “wherein the second adapter- receiving aperture has a second perimeter-wall defined by the adapter-receiving segment, and the second intersecting-ends of the number of second spring-plunger apertures are equally spaced around the second perimeter-wall.”
The closest prior art of record is United States Patent Wridt et al. (US 7,895,723 B2) which discloses joint press set that has adapter attachments that can be removably connected first or second end of the yoke. United States Patent Andrews (US 10,744,627 B2) which discloses press tool that has adapter members. United States Patent Lionberg (US 7669305 B1) which discloses joint press set kit that plurality of adapters. There is no teaching in the prior art of record that would reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior to incorporate “wherein the spring-plunger aperture comprises a number of spring-plunger apertures, each having an intersecting-end intersecting a portion of the adapter-receiving aperture, herein the first and second adapter-receiving apertures are substantially circular along the press axis and have first and second inner-diameter perimeter-walls: wherein the first spring-plunger aperture is a number of first spring-plunger apertures each having a first intersecting-end intersecting the first inner-diameter perimeter-wall regularly spaced there around”,  “wherein the second spring-plunger aperture is a number of second spring-plunger apertures each having a second intersecting-end intersecting the second inner-diameter perimeter- wall regularly spaced there around: wherein the first and second connecting projections have substantially circular first and second outer-perimeter walls that are similar. Yet smaller in diameter. than the respective first and second inner-diameter perimeter walls: wherein the first and second spring-plunger engaging detents of the first and second connecting projections are first and second grooves respectively extending around the first and second outer-perimeter walls: and wherein the first and second balls are spring biased at least partially into the respective first and second grooves, and the force along the press axis needed to slide the ball out of the grooves while pushing back against the biasing of the spring is the releasably coupling  of the adapters to the adapter-receiving apertures.”, “wherein the second adapter- receiving aperture has a second perimeter-wall defined by the adapter-receiving segment, and the second intersecting-ends of the number of second spring-plunger apertures are equally spaced around the second perimeter-wall.” Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723